DISMISS and Opinion Filed February 9, 2022




                                                   In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          No. 05-21-00998-CV

                               LESTER JON RUSTON, Appellant
                                           V.
                               CITY OF CARROLLTON, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-07-03314

                               MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Garcia
                                   Opinion by Justice Molberg
          In his notice of appeal filed on November 9, 2021, appellant states that he is

appealing from a 2015 order dismissing the underlying case.1 Despite the fact that

his appeal is untimely, appellant requests that we consider it, asserting that he has a

constitutional right to an out-of-time appeal.

          Due to the untimely notice of appeal, we questioned our jurisdiction, directed

appellant to file, by December 28, 2021, a letter brief addressing our concern, and




1
    The trial court’s December 2, 2015 order of dismissal is viewable on the trial court’s website.
cautioned him that failure to comply may result in dismissal of the appeal without

further notice. As of today’s date, appellant has not complied.

      When a party does not file a timely post-judgment motion extending the

appellate timetable, a notice of appeal is due thirty days after the date of the judgment

or, with an extension motion, fifteen days after the deadline. See TEX. R. APP. P.

26.1(a); 26.3. Without a timely filed notice of appeal, this Court lacks jurisdiction.

See Brashear v. Victoria Gardens of McKinney, L.L.C.. 302 S.W.3d 542, 545 (Tex.

App.—Dallas 2009, no pet.) (op. on reh’g).

      Appellant filed his notice of appeal almost six years late. Although appellant

urges us to consider his out-of-time appeal, we may not alter the time for perfecting

an appeal in a civil case. See TEX. R. APP. P. 2. For these reasons, we deny

appellant’s request for an out-of-time appeal and dismiss the appeal for lack

jurisdiction. See TEX. R. APP. P. 42.3(a).




                                             /Ken Molberg//
210998f.p05                                  KEN MOLBERG
                                             JUSTICE




                                          –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

LESTER JON RUSTON, Appellant                 On Appeal from the 160th Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00998-CV          V.               Trial Court Cause No. DC-O7-03314.
                                             Opinion delivered by Justice
CITY OF CARROLLTON, Appellee                 Molberg. Justices Myers and Garcia
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee CITY OF CARROLLTON recover its costs of
this appeal from appellant LESTER JON RUSTON.


Judgment entered this 9th day of February, 2022.




                                       –3–